Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ether (US Patent 7,578,185 B2) in view of Heisenberg (US Patent 6,935,193 B2).
Regarding Claim 1, Ether discloses A multi-function wheel speed transducer for an aircraft (“wheel of an aircraft”; Column 2 Line 50) braking system, comprising:
a housing (12) defining a hollow central interior (see interior in Fig. 2);
a shaft (14) extending longitudinally within said housing and mounted for rotation therein;
a 
a secondary (20 on the right of Fig. 2), angular wheel position and speed measuring component (since the system measures “relative positions”; Column 2 Line 22) disposed about the shaft within the housing, the secondary, angular wheel position and speed measuring component being independent (uses different output line, 24) of the variable reluctance wheel speed detector.
Ether discloses the use of a coil (column 2 Line 62) but is silent on the use of a variable reluctance wheel speed device. Heisenberg teaches using many different type of sensors including a variable reluctance sensor (“magnetoresistor”; Column 9 Line 54). At the time of invention it would have been obvious to one of ordinary skill in the art to provide the sensor of Ether with the magnetoresistor of Heisenberg. One of ordinary skill in the art could choose they type of sensor based on manufacturing or cost constraints.
Regarding Claims 2-5 Heisenberg further teaches the use of many different types of sensors (“AMR, Hall, GMR, magetoresistor”, Column 9 Line 54;  optical, 4), including dual channel detectors (See Fig. 11 which shows two dual channel detectors, one which reads S2a and S2b while another dual channel detector reads S1a and S1b, and more than two channels as shown in Fig. 8 n+1). At the time of invention it would have been obvious to one of ordinary skill in the art to provide the sensors of Ether as a dual channel device or a more than two channel device in view of the teachings of Heisenberg. One of ordinary skill in the art could choose they type of sensor based on manufacturing or cost constraints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3644